EXHIBIT 10.20
 
SECURED PROMISSORY NOTE
 


 

US $ 1,300,000  Date: November 22, 2010

 
FOR VALUE RECEIVED, Global Food Technologies, Inc, a Delaware corporation
(“Maker”) promises to pay MUKESH or NIHAR PARIPATYADAR, an individual and
resident of the United Kingdom, (“Holder”)  the sum of  One Million Three
Hundred Thousand Dollars ($ 1,300,000) in lawful money of the United States of
America, in SIX MONTHS from the date of this note entered above (”Maturity
Date”). The term may be extended for an additional six months at Holders sole
option. Such sum will bear simple interest at the rate of EIGHTEEN (18%) per
annum computed on a 365 day year. Interest shall be payable in Common Stock of
the Maker at the rate of $2.25 per share and shall be payable at maturity.
 
This note may be prepaid in whole or part at any time without penalty or bonus.
However Holder shall still earn the minimum of the interest for the initial term
of six months.
 
This note is secured by collateral described in a Security Agreement of even
date herewith executed by Maker in favor of Holder.
 
This Note may not be assigned by the Holder without the prior written consent of
Maker.
 
This Note is convertible in full or in part into fully-paid and non-assessable
shares of Common Stock of Maker, at any time at the option of the Holder.
Principal may be converted into shares of Common Stock at the initial conversion
price of Two Dollars and Twenty Five Cents ($2.25) per share.
 
The conversion price shall be adjusted for any reclassification or
recapitalization of its Common Stock.
 
This note is made and delivered in the State of California and shall be
construed and enforced in accordance with and governed by the laws of the State
of California. Any action or proceeding relating to this note will be brought
exclusively in the State Courts in Kings County, California.
 
IN WITNESS WHEREOF, this Promissory Note is executed on the date first written
above.
 
GLOBAL FOOD TECHNOLOGIES, INC.
       
By:
     
Keith Meeks, President
   
113 Court St, Hanford CA 93230
 

 
 Accepted by:
      MUKESH PARIPATYADAR              



 
 

--------------------------------------------------------------------------------

 